Citation Nr: 1505934	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  08-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to exclude posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

These issues were previously before the Board in January 2012, at which time they were remanded for additional development.  That January 2012 Board remand noted that service connection for PTSD had been previously denied and that the denial was final.  Therefore, the issue was limited to consideration of psychiatric disabilities other than PTSD.  The Board notes that at the time of the January 2012 remand, the issues of entitlement to service connection for a right hand disability and entitlement to service connection for a right hip disability were also on appeal.  However, a February 2013 rating decision granted service connection for a right hand disability and a right hip disability.  The Board considers the February 2013 rating decision a full grant of the benefit sought as to those issues and therefore, those issues are no longer on appeal.

The claim for service connection for a left hip disability is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

A psychiatric disability, without consideration of PTSD, was not incurred in or caused by active service, and a pyschosis did not manifest to a compensable degree within one year following separation from service.




CONCLUSIONS OF LAW

The criteria for service connection for a psychiatric disability, to exclude PTSD, have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in April 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations in relation to the claim on appeal

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established for certain chronic diseases, such as psychoses and arthritis, manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  Disability which is proximately due to or the result of, or aggravated by, a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Psychiatric Disability

The Veteran contends that he is entitled to service connection for a psychiatric disability, which has been variously diagnosed.  A review of the service medical records is silent for any complaint or treatment related to a psychiatric diagnosis of any kind.  On his March 1991 separation examination, the Veteran reported a history of "nervous trouble," but a psychiatric disability was not diagnosed on clinical evaluation.  In the accompanying report of medical history, the Veteran stated that he did not have, nor had he ever had, depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or loss of memory of amnesia.  He stated that he had nervous trouble, but not further findings were made and the psychiatric examination was normal.  Further, there is no evidence to suggest that the Veteran received psychiatric treatment, or was diagnosed with a psychiatric disability, within one year of separation from active service. 

In an August 1991 VA examination, the Veteran was noted to suffer from various psychological symptoms.  The examiner opined that the Veteran's psychopathology, including depression and a personality disorder, resulted from traumatic childhood experiences.  An August 1999 VA mental health examination report notes that the Veteran was being evaluated for PTSD, for which entitlement to service connection has been denied.  However, it was determined that the Veteran's substance abuse issues were of primary concern and a diagnosis of a psychiatric disability was not made.  

Post-service VA treatment records show that the Veteran has received consistent mental health treatment.  However, those records provide no indication that the Veteran's treatment providers have determined that any psychiatric disability is etiologically related to active service.  

At a March 2012 VA examination, the Veteran was assigned a diagnosis of depressive disorder not otherwise specified and the examiner also noted that the Veteran suffered from an antisocial personality disorder.  The Board notes that for VA purposes, a personality disorder is not a disability for which service connection can be granted.  38 C.F.R. § 3.303(c) (2014).  With regard to the diagnosis of depressive disorder, the examiner opined that disability was not related to, caused by, or the result of active service.  The examiner explained that the Veteran had not been definitively diagnosed with depressive disorder in the 1991 or 1999 VA examinations, nor was he assigned any such diagnosis until for many years thereafter.  The examiner further noted that more recent depression screens in May 2007 and May 2008 were negative for depression.  The examiner noted that the post-service treatment records indicated that the Veteran suffered from numerous life stressors, unrelated to service, that contributed to his depression.  

The Board finds that the March 2012 VA medical opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the VA examiner's opinion is competent, credible, and persuasive.  There is no contrary competent evidence of record that shows that any current psychiatric disability is related to the Veteran's service.

The Board acknowledges that the Veteran might sincerely believe that he has a psychiatric disability that is related to his active service and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a psychiatric disability that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing a psychiatric disability and opining regarding the etiology are issues that require the expertise of a medical professional.  Therefore, the Veteran is not competent to provide an opinion on those issues.  The only competent evidence of record is against the claim.

In sum, the Board finds that the Veteran did not receive treatment for or a diagnosis of a psychiatric disability while he was in active service or within one year of separation from service.  The VA examiner has competently and persuasively opined that the Veteran does not have a psychiatric disability that is related to his active service and the opinion is the most probative evidence of record as it directly addressed the possible etiology of the mental disorders diagnosed.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to exclude PTSD, is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is denied. 
REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Board finds that a VA examination would be useful in determining whether there is any current left hip disability, and if so, whether that disability was incurred in or aggravated by service or is proximately due to, the result of, or aggravated by the service-connected right hip disability.  While the Veteran was examined for the hips in May 2012, that examination focused mostly on the right hip disability, and few specific findings were made regarding the left hip, other than that there was some limited motion and strength was less than full for some motions of the left hip.  No diagnosis was made of any left hip disability.  Subsequent to the May 2012 VA examination, a February 2013 rating decision granted service connection for a right hip disability.  Therefore, an opinion regarding secondary service connection and possible aggravation of a nonservice-connected left hip disability by a service-connected right hip disability is needed prior to adjudication of this claim.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the etiology of any left hip disability.  The examiner must review the claims file and should note that review in the examination report.  Any specific tests or studies deemed necessary should be conducted.  Specifically the examiner should provide the following information:

a)  Diagnose any left hip disabilities.

b)  Is it at least as likely as not (50 percent or greater probability) that any left hip disability was incurred in or is otherwise related to service?
c)  Is it at least as likely as not (50 percent or greater probability) that any left hip disability is due to or the result of a service-connected right hip disability?

d)  Is it at least as likely as not (50 percent or greater probability) that any left hip disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right hip disability?

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


